Citation Nr: 0204226	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  00-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to an increased rating for a left ankle 
sprain with a well-healed fracture involving the tip of the 
medial malleolus, currently rated as noncompensable. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from June 1993 to November 
1995.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate his claims.

2.  Competent medical evidence establishes that the veteran's 
current right ankle disorder was first manifested in active 
service.

3.  The veteran's service-connected left ankle sprain with a 
well-healed fracture involving the tip of the medial 
malleolus is productive of considerable pain; findings 
include dorsiflexion range of motion at 0 to 20 degrees and 
plantar flexion range of motion at 0 to 45 degrees, and x-ray 
evidence of degenerative joint disease.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.304 (2001).

2.  The criteria for a 10 percent evaluation for a left ankle 
sprain with a well-healed fracture involving the tip of the 
medial malleolus have been approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.7 and Part 
4, including 4.71a, Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during this appeal, the 
Veterans Claims Assistance of Act of 2000 (VCAA) became 
effective.  Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 
2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see 
also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).  This law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Board finds that although this law was 
enacted during the pendency of this appeal, there is no 
prejudice to the veteran in proceeding, as the requirements 
for the VCAA have already been met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, it must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  The Board observes that the 
veteran was provided adequate notice as to the evidence 
necessary to substantiate his claims, including the 
applicable laws and regulations, as given in a March 2000 
rating decision, a May 2000 statement of the case and a May 
2001 supplemental statement of the case.  The Board also 
finds that the RO made satisfactory efforts to ensure that 
all relevant evidence was associated with the claims file, in 
compliance with the VCAA's duty to assist.  The Board notes 
that the claims file contains all necessary relevant medical 
records, including service medical records, private treatment 
records and VA medical records.  The Board observes that the 
veteran was afforded an updated VA examination for his left 
ankle in February 2000, and that he was given a hearing in to 
address his claims in December 2001.  The Board realizes that 
the RO did not afford the veteran a current right ankle 
examination, and that one would normally be required to 
assist the veteran in developing facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107(a) (West Supp. 2001); 38 
C.F.R. § 3.103 (2001); Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Board finds, however, that the evidence of 
record, including the findings of a private orthopedic 
surgeon, adequately reflects the status of the right ankle, 
and in light of the favorable decision given in this opinion, 
a VA examination is not necessary at this time. 

I. Medical Evidence

Because much of the medical evidence for consideration 
contains findings relevant to both claims on appeal, the 
Board will first review the medical evidence in its entirety 
and then proceed with an evaluation of each of the veteran's 
claims in turn.

The veteran's service medical records include an August 1992 
medical prescreening form, upon which he indicated that he 
had no history of any painful or "trick" joints or loss of 
movement in any joint, or of impaired use of the legs or 
feet.  The veteran underwent his entrance examination in 
September 1992.  In his report of medical history, he 
indicated that he had no history of swollen and painful 
joints, broken bones, or bone, joint or other deformity.  The 
examining physician also noted no history of joint pain and 
reported normal clinical findings for the lower extremities.

The service medical records document a July 1994 right ankle 
injury requiring x-ray evaluation and referrals to 
orthopedics and physical therapy.  The report noted a history 
of sprains to both ankles and listed a diagnosis of right 
ankle sprain.  Concurrent x-ray findings noted a probable old 
avulsion fracture of the tip of the medial malleolus, versus 
dystrophic ossification, with no acute changes seen.   

The veteran's discharge examination was conducted in October 
1995.  On his report of medical history, the veteran noted a 
history of swollen and painful joints, as well as a history 
of bone, joint or other deformity.  

A VA Medical Center (VAMC) February 1996 bilateral x-ray 
evaluation of the veteran's feet noted a history of pain.  An 
April 1997 VAMC record noted a visit culminating in a 
diagnosis of right ankle sprain, with referral to physical 
therapy.  A concurrent x-ray report noted circumferential 
soft tissue swelling, an accessory ossicle next to the medial 
malleolus and a small Taylor beak.  A March 1998 VAMC record 
noted that a physician's assessment of bilateral ankle pain 
and referral of the veteran to a VA podiatry clinic.

In December 1998, the veteran visited Dr. H., a private 
orthopedic surgeon, complaining of bilateral ankle ache and 
pain.  The veteran stated that he sustained fractures to both 
ankles while in the service and that he had not sustained any 
recent new insult or injury to his ankles, but has had 
intermittent trouble with both ever since service.  Dr. H 
noted possible mild generalized swelling and tenderness in 
both ankles and observed that although both ankles felt 
stable, the right ankle was stiffer than the left.  He 
measured left ankle dorsiflexion at 10 to 15 degrees and 
plantar flexion to 25 degrees.  He noted that concurrent x-
rays showed a rather large and significant configuration of 
old fractures of the tip of the medial malleolus, and 
heterotopic or bony ossification in this area, in the left 
ankle more than the right.  He gave the veteran pain 
medication and a referral to physical therapy.  Dr. H saw the 
veteran again in January 1999, where he noted continuing 
symptomatology. 

At a March 1999 VA podiatry clinic visit, evaluation revealed 
slight pain upon palpation of the anterior and lateral 
aspects of the right ankle, but no joint crepitus and normal 
joint range of motion without pain for both ankles.  The 
podiatrist noted concurrent x-ray findings of old fracture of 
the right medial malleolus with degenerative joint disease 
and accessory ossicles near the left medial malleolus.  The 
diagnosis was old ankle fracture with degenerative joint 
disease.  April 1999 VA podiatry notes stated that the 
veteran went to physical therapy for trial use of a 
transcutaneous electrical nerve stimulation (TENS) unit.  
June 1999 VA podiatry notes indicate that he was cast for 
orthotic shoe supports.  June 1999 and July 1999 VA physical 
therapy reports listed a bilateral degenerative joint disease 
diagnosis.

In February 2000, the veteran was afforded a VA joints 
examination for his left ankle.  The examiner indicated that 
he had no prior records for review.  Findings included: (1) 
dorsiflexion range of motion at 0 to 20 degrees and plantar 
flexion at 0 to 45 degrees; (2) no additional limitation of 
motion caused by pain, fatigue, weakness or lack of 
endurance; and (3) no ankylosis.  A concurrent x-ray report 
noted anterior and medial fragmentation in the left ankle, 
including the medial malleolus, and bilateral calcifications 
in the interosseous membrane.  The impression was listed as 
multiple bone fragments in both ankles, probably related to 
old injury.  The examiner diagnosed a well-healed chip 
fracture of the left medial malleolus, with normal clinical 
examination and range of motion.

An April 2000 letter from Dr. H stated that the veteran 
sustained injuries, including fractures, to both ankles while 
in service.  He commented that the veteran has had 
intermittent difficulty with both ankles ever since, 
including ongoing stiffness and pain, and that he currently 
treats the veteran for this continued symptomatology.

II. Entitlement to Service Connection for a Right Ankle 
Disorder

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  In order to establish service 
connection, there must be: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  See 
38 C.F.R. § 3.303(b) (2001).  If there is no evidence of a 
chronic condition during service or during an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  Id.  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  Certain chronic disabilities 
are presumed to have been incurred in service if manifested 
to a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).   

The Board finds that competent medical evidence exists to 
support an award of service connection for a right ankle 
disorder.  August 1992 and September 1992 service medical 
records indicate that the veteran had normal clinical 
findings for this ankle upon his entry into the service.  The 
evidence shows that the veteran first experienced problems 
with this ankle during service, as documented in a July 1994 
treatment report concerning a right ankle sprain of such 
apparent severity that the examining physician recommended 
follow-up with an orthopedist and a physical therapist.  The 
Board notes that in his October 1995 discharge examination 
record, the veteran noted both swollen and painful joints, as 
well as bone, joint or other deformity, on the accompanying 
medical history form.  The Board also observes that after 
service, the veteran reported for VA treatment as early as 
February 1996, including treatment of a right ankle sprain in 
April 1997, and that he has continued to regularly report for 
treatment of one or both of his ankles ever since.  

Finally, the Board finds that Dr. H's April 2000 opinion, as 
supported by his December 1998 and January 1999 treatment 
records, is competent medical evidence that the veteran's 
right ankle disorder was incurred during service and that he 
continues to experience ongoing symptomatology relative to 
this disorder, particularly as Dr. H indicated his 
consideration of the history of the veteran's service injury 
in reaching these conclusions.  The Board therefore finds 
that, resolving all doubt in the veteran's favor, this 
evidence, along with a documented history of initial injury 
during service and continuous treatment thereafter, is 
sufficient to warrant an award of service connection.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  

III. Entitlement to an Increased Rating for a Left Ankle 
Disability

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14 (2001).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  A disability rating 
may require reevaluation in accordance with changes in a 
veteran's condition.  It is therefore essential, when 
determining the level of current impairment, that the 
disability is considered in the context of its entire 
recorded history.  38 C.F.R. § 4.1.  The present level of 
disability, however, is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, because of damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray anatomical damage and 
functional loss with respect to all of these elements.  The 
functional loss may be because of:  (1) the absence of part 
or all of the necessary bones, joints and muscles or 
associated structures; (2) deformity, adhesions, defective 
innervation or other pathology; or (3) pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45 (2001); see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable or maligned joints, 
resulting from a healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. 
§ 4.59 (2001).  The factors involved in evaluating and rating 
joint disabilities include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
and pain on movement.  See 38 C.F.R. § 4.45.

In its July 1996 rating decision, the RO service-connected 
the veteran's left ankle disability and rated it as 
noncompensable under Diagnostic Code (DC) 5271 for limitation 
of motion of the ankle.  See 38 C.F.R. § 4.71a.  DC 5271 
assigns a 10 percent rating to cases of moderate limitation 
of motion, and affords a 20 percent rating to cases of marked 
limitation of motion.  Normal ankle dorsiflexion is from 0  
to 20 degrees, and normal plantar flexion is from 0 to 45 
degrees.  38 C.F.R. § 4.71a, Plate II.  At the veteran's most 
recent evaluation, held in February 2000, the examiner 
characterized range of motion findings as normal.  On the 
other hand, Dr. H. had observed rather significant diminution 
of dorsiflexion and plantar flexion.  It probably would not 
be appropriate to conclude that marked limitation existed or 
was approximated given the normal range found in February  
2000.  The previous findings, however, should not be 
summarily dismissed merely because they were earlier.  Under 
such circumstances and over time, the loss of mobility in 
that ankle probably can be fairly characterized as moderate 
or almost moderate.  

The Board has considered whether the veteran is entitled to a 
higher rating under other related diagnostic code provisions, 
including DC 5270 (ankylosis of the ankle) and DC 5272 
(ankylosis of the subastragalar or tarsal joint).  See 
38 C.F.R. § 4.71a.  The Board finds that DC 5270 and DC 5272 
are not applicable, as the record reflects no findings of 
ankylosis of the ankle, or the subastragalar or tarsal 
joints.

Finally, the Board must consider the possibility of 
entitlement to an increased rating in light of pain and 
weakness complaints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board finds the veteran's pain complaints 
credible, but notes that the record does not demonstrate 
resulting additional functional loss due to pain, weakness, 
incoordination or fatigue to more nearly approximate the 
criteria for a higher rating under DC 5271.  See 38 C.F.R. 
§§ 4.7, 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Moreover, the Board finds that the newly assigned 10 
percent rating, assessed in light of painful motion related 
to degenerative joint disease, adequately contemplates any 
pain or weakness experienced by the veteran.

The Board acknowledges the veteran's testimony that his left 
ankle disability has worsened to the point where he is now 
unable to participate in many activities.   Although he still 
works full-time, his discomfort is such that he must soak his 
ankles for several hours after work in order to relieve the 
pain and stiffness resulting from having to stand at work.  
The Board finds, however, that there has been no showing that 
this disability has: (1) caused marked interference with his 
employment beyond the interference contemplated in the 
Board's newly assigned 10 percent rating; (2) necessitated 
frequent periods of hospitalization; or (3) otherwise 
rendered impracticable the regular schedular standards.  In 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for 
extraschedular evaluation is not warranted.  See 38 C.F.R. 
§ 4.1 (2001); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a right ankle disorder 
is granted.

Subject to the laws and regulations governing awards of 
monetary benefits, entitlement to a 10 percent disability 
rating for a left ankle sprain with a well-healed fracture 
involving the tip of the medial malleolus is granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

